United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1761
Issued: May 9, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 22, 2010 appellant filed a timely appeal from a May 24, 2010 merit decision of
the Office of Workers’ Compensation Programs regarding her schedule award claim. Pursuant
to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has permanent impairment of the right arm greater than
that for which she has previously received schedule awards.
FACTUAL HISTORY
On July 17, 1978 appellant, then a 30-year-old mail clerk, filed a traumatic injury claim
for right arm and shoulder conditions sustained that day as a result of handling mail containers.
The Office accepted the claim for adhesive capsulitis of the right shoulder and sprains of the
1

5 U.S.C. § 8101 et seq.

right shoulder, upper arm and rotator cuff and paid all appropriate benefits. On May 12, 1997
appellant underwent a right open subacromial decompression arthroplasty with
acromioclavicular (AC) joint resection arthroplasty and full-thickness rotator cuff repair. She
subsequently retired.
Appellant received a schedule award for 23 percent permanent impairment of the right
arm on April 26, 1984. The record also indicates that she received a schedule award for 24
percent permanent impairment of the right arm on or about October 13, 2000.2 By decision
dated December 17, 2008, the Office awarded appellant an additional four percent permanent
impairment of the right upper extremity.3 In an August 5, 2009 decision, an Office hearing
representative affirmed the December 17, 2008 decision.
On December 14, 2009 appellant, through her attorney, requested an increased schedule
award. In a November 27, 2009 report, Dr. William N. Grant, a Board-certified internist, noted
the history of injury, presented his examination findings and diagnosed adhesive capsulitis of the
right shoulder and sprain/strain of the right shoulder. He noted that clinical studies were not
available. Dr. Grant indicated that appellant reached maximum medical improvement and
opined, under the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment, (hereinafter A.M.A., Guides), that she had 43 percent right upper
extremity impairment. Under Table 15-5, page 405, he stated that she was “CDX 3.”4 Under
Table 15-7, page 406, Dr. Grant found a grade 4 modifier for functional history adjustment
(GMFX) due to a QuickDash score of 85 and pain symptoms at rest and unable to perform selfcare. Under Table 15-8, page 408, he found a grade 3 modifier for physical examination
(GMPE). Dr. Grant found the net adjustment of (GMFH-CDX) + (GMPE-CDX) or (4-3) + (3-3)
equaled 1. Thus, he opined that appellant had 43 percent impairment of the right arm “[c]lass C,
grade D upper extremity impairment.”
On January 4, 2010 an Office medical adviser reviewed the record and noted appellant’s
previous schedule awards under the fifth edition of the A.M.A., Guides based on motion loss and
weakness in the rotator cuff musculature. He noted that Dr. Grant recommended 43 percent right
arm impairment based on class 3 diagnosis of a complicated, unstable or infected total shoulder
replacement (shoulder arthroplasty). The Office medical adviser indicated, however, that
appellant did not have a shoulder replacement, but had a rotator cuff repair and AC joint
resection in 1997. Consequently, he found that Dr. Grant’s award recommendation was without
merit. The Office medical adviser found that appellant reached maximum medical improvement
on May 12, 1998 and noted that she had continued pain, weakness and stiffness in the right
shoulder. Under Table 15-5, page 403 of the A.M.A., Guides, the Office medical adviser found
the maximum one could get for a bad result following a rotator cuff tear based on the diagnosis
2

The actual schedule award decision is not in the record but Office schedule award payment record reflects that
on October 13, 2000, the Office issued a $39,291.11 check for a schedule award covering the period January 20,
1998 to June 28, 1999. Accompanying documents reflect that this was payment for 24 percent impairment of the
right arm. Upon return of the case record, the Office shall supplement the record with a copy of the schedule award
decision, if available, or other available documents pertaining to this schedule award.
3

Thus, the record indicates that appellant’s schedule awards for impairment of the right arm total 51 percent.

4

Dr. Grant did not specifically identify the diagnosis he used in Table 15-5.

2

was seven percent. Thus, he opined there was no objective evidence to change the previous
award of 28 percent permanent impairment.
By decision dated January 13, 2010, the Office denied appellant’s claim for an increased
schedule award based on the recommendation from its Office medical adviser.
On January 21, 2010 appellant’s attorney requested a telephonic hearing which was held
April 6, 2010. At the hearing, counsel contended that there was error of fact and law with
regards to Dr. Grant’s report. He argued that Dr. Grant clearly indicated that the diagnosis was
adhesive capsulitis and sprain/strain of the right shoulder. Counsel stated that Dr. Grant did not
base his impairment rating on a total replacement of the shoulder and thus there was no merit to
the Office medical adviser’s finding that he had based his impairment finding on a total
replacement of the shoulder. The hearing representative noted that Dr. Grant was not clear
regarding the diagnosis class that he used and held the record open for 30 days so Dr. Grant
could provide clarification. No new evidence was received.
By decision dated May 24, 2010, the Office hearing representative affirmed the denial of
appellant’s claim for an increased schedule award.
LEGAL PRECEDENT
The schedule award provision of the Act and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. The Act, however, does not
specify the manner in which the percentage of loss shall be determined. The method used in
making such a determination is a matter that rests within the sound discretion of the Office.6 For
consistent results and to ensure equal justice under the law to all claimants, good administrative
practice necessitates the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.7 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.8
The sixth edition requires identifying the impairment class for the CDX, which is then
adjusted by GMFH, GMPE and GMCS.9 The net adjustment formula is (GMFH-CDX) +
(GMPE-CDX) + (GMCS-CDX).10
5

20 C.F.R. § 10.404.

6

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

7

Ronald R. Kraynak, 53 ECAB 130 (2001).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
9

A.M.A., Guides 494-531.

10

Id. at 521.

3

ANALYSIS
The Office accepted that on July 17, 1978 appellant sustained adhesive capsulitis of the
right shoulder and sprains of the right shoulder, upper arm and rotator cuff. In 1997 appellant
underwent a right subacromial decompression arthroplasty and full-thickness rotator cuff repair.
The record indicates that the Office granted her schedule awards for a total of 51 percent
permanent impairment of the right upper extremity.
On December 14, 2009 appellant requested an increase award. She submitted a
November 27, 2009 impairment determination from Dr. Grant, who opined that appellant had 43
percent right arm impairment under the sixth edition of the AM.A., Guides. Before the A.M.A.,
Guides can be utilized, a description of the claimant’s impairment must be obtained from a
physician. The description must be in sufficient detail so that the claims examiner and others
reviewing the file will be able to clearly visualize the impairment with its resulting restrictions
and limitations.11 Further, evaluations under the sixth edition are primarily diagnosis based and
require identifying the impairment class for the diagnosed condition and then adjusting by grade
modifiers based on functional history, physical examination and clinical studies.12 Dr. Grant’s
report fails to adequately identify the diagnosed condition for which the impairment rating was
based. He diagnosed conditions of adhesive capsulitis and sprain/strain of the right shoulder. A
sprain or strain is a class 1 diagnoses under the shoulder regional grid of Table 15-5 of the
A.M.A., Guides,13 and Dr. Grant did not clearly explain an impairment class in the A.M.A.,
Guides consistent with adhesive capsulitis. While Dr. Grant indicated that his impairment rating
was based on a class 3 impairment class, he did not clearly identify a class 3 diagnosed condition
for which he rated appellant despite the hearing representative’s allowing appellant an
opportunity to obtain clarification from Dr. Grant. Thus, his evaluation is of little probative
value and is insufficient to support an increased impairment of the right upper extremity. The
record was held open for Dr. Grant to clarify his opinions; however, nothing was forthcoming.
An Office medical adviser reviewed Dr. Grant’s report and noted the maximum
percentage for a rotator cuff full-thickness tear, a class 1 diagnosis, was seven percent. He noted
no other basis on which appellant could be rated for higher impairment than that which was
previously found. The Board finds that there is no medical evidence to support any greater
impairment than that for which appellant has previously received schedule awards. It is
appellant’s burden to submit medical evidence supporting the degree of permanent impairment.14
Appellant failed to submit such an impairment evaluation and thus failed to meet her burden of
proof.
Appellant argues on appeal that the Office’s decision is contrary to fact and law.
However, for the reasons noted above, she failed to meet her burden of proof to establish that she
was entitled to a greater award than that already received.
11

D.N., 59 ECAB 576 (2008); Vanessa Young, 55 ECAB 575 (2004).

12

Supra note 9.

13

See id. at 401.

14

See D.H., 58 ECAB 358 (2007); Annette M. Dent, 44 ECAB 403 (1993).

4

CONCLUSION
The Board finds that appellant has not established any greater impairment of her right
arm than that for which she previously received schedule awards.
ORDER
IT IS HEREBY ORDERED THAT the May 24, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 9, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

